Order entered April 3, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00202-CV

     MILLBROOK HEALTHCARE AND REHABILITATION CENTER, Appellant

                                             V.

                      SHAUNDRA EDWARDS, ON BEHALF OF
                    THE ESTATE OF GEORGIA CULLENS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-07856-A

                                         ORDER
       We GRANT appellee’s April 1, 2014 unopposed motion for an extension of time to file a

brief. Appellee shall file her brief on or before April 29, 2014. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                    /s/   ADA BROWN
                                                          JUSTICE